TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00072-CV



                                   In re Trent Alvon Smith


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           M E M O R AN D U M O P I N I O N


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                            __________________________________________

                                            Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Bourland

Filed: February 6, 2017